DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 6/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The German language search report is now cited.
The document listed as “C5” is in the German language with no explanation.
Disclosure
Applicant is encouraged to concentrate upon the perceived contribution to the automotive body art as the independent and many dependent claims read on applicant’s own BMW document listed as “C4” on the IDS it addition to the Reese document to Daimler AG, listed below.  As a result, the examination process is prevented from focusing on the perceived invention.  An additional reference to that cited by the international and German examiners is cited below to appraise applicant of the futility of the present claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-19,25-32 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Allison et al., cited by applicant.
Allison et al. has body component in the roll cage of figure 5 with door and window open frames and a matrix (embedded) of basalt, natural fibers, and resin applied in a non-cured state.  The matrix stiffens the body as disclosed in paragraph 12 “reinforcing the existing panels…on the inside …or the outside of the panel”, clearly shown in figure 5 at the respective door openings as well as paragraph 33 “to protect the inside in a very strong structure”.   The matrix is cured in an oven, claim 6, or at ambient room temperature, paragraph 14.
Claim 18: the element is applied around the frame in sections at the door and windshield openings..
Claim 19, the element is applied to inner facing side, end face and inner side of the frame as seen in figure 5.
Claim 25, basalt fibers are a natural fiber, of selected minerals.
Claim 26, Allison et al. disclose woven fabric chopped.
As to claim 27, Allison applies both matrix and fiber in a spray.
Claim 28, these methods are deemed to be admitted prior art, although Allison et al. discloses hand application in figure 2.
Claim 29, the roll cage is a force flow path for roll overs, for example.
Claims 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allison et al. in view of at least one of Allison et al. in view of Daimler AG 474, cited by applicant or DaimlerChrysler, WO2004/026666 (6666)
Applicant has challenged the statement of judicial notice and evidentiary references are applied as a result.
It would have been obvious at the time of filing of applicant to provide in Allison et al. a cathodic dip corrosion coating applied either before the reinforcement as taught by Daimler AG 474 or after as taught by DaimlerChrysler in order to reduce corrosion in areas of the body.
As to claim 22, Daimler AG 474 discloses dip coating followed by the reinforcement.
As to claim 23, DaimlerChrysler discloses curing of the reinforcement and corrosion layer in the dip coating.
As to claim 24, Allison et al. discloses applying the matrix reinforcement to the body component.
Response to Arguments
Applicant's arguments filed 9/29/2021 have been fully considered but they are not persuasive.
The drawing objection is withdrawn in view of the claim amendment.  The specification rejections are withdrawn in view of applicant’s comments and amendments.
The rejection in view of the Starke reference, cited by applicant, is now longer maintained in order to simplify any subsequent appeal and not in view of the current claim limitation amendments as the reference is still pertinent.
Applicant’s remarks are responded to below:
First and Second remarks, see the rejection above.
Third, the glue is heated but not cured as stated in the rejection above.
Fourth, the rejection of the independent claim is anticipation, the obvious rejection is listed for claims 20-24 as a result of applicant’s challenge of the judicial notice.
The procedure for responding to a challenge of judicial notice has been followed as cited in MPEP 2144.03.
Applicant may now appeal to the Board for further opinion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667.  The examiner can normally be reached on 4:30-1PM.  The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        

DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
10/1/2021